Citation Nr: 1731338	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-38 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.  He died in June 2006.  His surviving spouse died in January 2009 and the appellant is her surviving child.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the VA RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran died in June 2006.

2.  His surviving spouse (beneficiary) began receiving death pension and aid and attendance benefits in June 2006.

3.  In an August 2007 decision the surviving spouse's death pension and aid and attendance benefits were terminated effective July 1, 2007; the surviving spouse appealed this decision.

4.  The surviving spouse died on January [REDACTED], 2009.

5.  The appellant, who was born in October 1958, is not considered a "child" within applicable regulations for purposes of entitlement to accrued benefits.

6.  The appellant bore the cost of the surviving spouse's last sickness and funeral.

7.  A January 26, 2009 decision granted retroactive payment of death pension and aid and attendance benefits to the surviving spouse from July 1, 2007, to January 1, 2008; the benefits were terminated on January 1, 2008, because it was determined that, as of that date, the surviving spouse's income exceeded the maximum allowable limit.  There is no evidence that check payment of such benefits was returned or canceled.

8.  In August 2009, the appellant filed the instant claim for accrued benefits and submitted 2008 medical expenses (VA Form 8416) for the surviving spouse.

9.  No pension or aid and attendance benefits were due to the surviving spouse beyond January 1, 2008.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits, to include as the surviving child of a Veteran or as reimbursement for the beneficiary's final expenses, are not met.  38 U.S.C. §§ 101 (4)(A), 5121 (2016); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the Veteran's death, his surviving spouse (beneficiary) was in receipt of death pension benefits with additional benefits due to her need for aid and attendance.  The appellant, the daughter of the Veteran and the beneficiary, seeks entitlement to accrued special monthly death pension benefits/aid and attendance benefits as well as reimbursement for the debts and expenses of the last sickness and burial of the beneficiary.

By way of history, the Veteran died in June 2006 and his surviving spouse filed a claim for death pension benefits and aid and attendance benefits in September 2006.  The claim was granted by a rating decision dated in October 2006.  After receipt of an updated financial statement, in August 2007 the RO notified the surviving spouse that her income exceeded the maximum allowable and the death pension benefits would be terminated, effective July 1, 2007.  The surviving spouse noticed her disagreement with that decision and requested to have her death pension and aid and attendance benefits reinstated.  Unfortunately, she passed away on January 7, 2009, prior to the adjudication of the appeal to reinstate her death pension claim.  The appellant filed a claim for accrued benefits for reimbursement for the surviving spouse's last sickness and burial on August 3, 2009.  On January 26, 2009, the RO issued a decision reinstating the beneficiary's death pension benefits with aid and attendance from July 1, 2007 to January 1, 2008.  The decision indicates that the benefits were terminated January 1, 2008, because the surviving spouse's countable income exceeded the maximum allowable income.

The Board finds that while the beneficiary's claim to reinstate her death pension/aid and attendance benefits was decided a few weeks after she died, at the time of her death, the beneficiary had a pending claim to reinstate her death pension and aid and attendance benefits. 

When an veteran or surviving spouse had a claim pending at the time of his or death, an eligible recipient may be paid periodic monetary benefits to which he or she was entitled at the time of his or her death, and which were due and unpaid for a period not to exceed two years, based on existing ratings or decisions or other evidence that was on file when he or she died.  38 U.S.C. § 5121; 38 C.F.R. 
§ 3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

38 U.S.C. § 5121 sets forth an exclusive list of living persons who are eligible for payment of accrued benefits upon the veteran's death, as follows: (A) the veteran's spouse; (B) to the veteran's children (in equal shares); and (C) the veteran's dependent parents (in equal shares).  In addition, pursuant to this statute, upon the death of a surviving spouse, or remarried surviving spouse, the funds go the children of the deceased veteran.  Further, upon the death of a child, the benefits go to the surviving children of the veteran who are entitled to death compensation, dependency and indemnity compensation, or death pension.  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121 (a)(1-5); 38 C.F.R. § 3.1000 (a).

As an initial matter, the Board notes that, to the extent that the appellant has claimed entitlement to a benefit in addition to the reimbursement for expenses of last sickness and burial, the appellant does not fall within the statutorily enumerated category of people eligible to receive benefits.  Significantly, for purposes of section 5121, a child is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of such household at the time of his death, or an illegitimate child; and (1) who is under 18 years of age; (2) who, before reaching the age of 18 years, became permanently incapable of self-support; or (3) who is between the ages of 18 and 23 and is pursuing a course of instruction at an approved educational institution. 38 U.S.C. § 101 (4); 38 C.F.R. § 3.57.  As the appellant was born in October 1958, and is therefore over the age of 23, and was not deemed permanently incapable of self-support before reaching the age of 18, the appellant is ineligible for benefits exclusive of reimbursement for last sickness and burial.

Regarding the claim for reimbursement for last sickness and burial, the Board must first determine whether the surviving spouse/beneficiary was entitled to monetary benefits from the claim pending at the time of her death.  For the reasons below, the Board finds that she was not entitled to death pension benefits or aid and attendance benefits beyond that which was granted in the January 26, 2009, decision reinstating such benefits from July 1, 2007, to January 1, 2008. 

As discussed above, the surviving spouse had a claim for death pension and aid and attendance pending at the time of her death.  She had previously been found to meet basic eligibility criteria for death pension and aid and attendance, but it was determined that her income was in excess of that legally allowed for payment of such benefits and as such, payment of such benefits was terminated on July 1, 2007.  As previously noted, the January 26, 2009, decision reinstated the beneficiary's benefits from July 1, 2007 to January 1, 2008, when they were again terminated due to excessive income.  

The appellant has submitted documentation that she bore the cost of the beneficiary's last sickness and funeral (VA Form 8416).  Such documentation was submitted in August 2009 along with her claim for accrued benefits.  While the appellant would otherwise be eligible for accrued benefits based upon her payment of expenses related to the beneficiary's last sickness and funeral, no accrued benefits are payable because no death pension or aid and attendance benefits were due to the beneficiary at the time of her death beyond that awarded on January 26, 2009.  In this regard, the January 26, 2009, decision awarded retroactive pension benefits due to the beneficiary from July 1, 2007, to January 1, 2008.  No further benefits were due and as such no accrued benefits can be paid to the appellant for any reason.  With regard to the appellant's contention that if VA had properly calculated the beneficiary's 2008 medical expenses (as set forth in the VA Form 8416 submitted by the appellant in August 2009), the beneficiary would have been entitled to death pension and aid and attendance benefits beyond January 1, 2008 (because the actual 2008 medical expenses would have reduced the beneficiary's income to below the maximum allowable amount), the VA Form 8416 detailing the 2008 medical expenses was not received in a timely manner.  Specifically, the July 2007 letter informed the beneficiary that evidence of paid unreimbursed medical expenses showing income is below the limit must be received by January 1, 2009.  Importantly, and as noted above, pursuant to 38 C.F.R. § 3.1000(a), the benefits due a payee at the time of his or her death will be based upon evidence in the file at the time of death.   

The January 26, 2009, letter sent after the beneficiary's death, shows that retroactive death pension and aid and attendance payments were awarded from July 1, 2007, to January 1, 2008.  As noted in the August 2010 statement of the case, no canceled or returned check was received.  

For these reasons, the Board finds that the appellant's appeal must be denied as a matter of law.  Payment to the appellant as a surviving child is not authorized under 38 U.S.C. § 5121 as discussed above.  Moreover, there is no other avenue pursuant to which the Board can legally award the appellant the payment of monies associated with death of her mother.  In so finding, the Board acknowledges that the circumstances resulting in the delayed submission of 2008 medical expenses is regrettable (the appellant has indicated that she was unable to leave her sick mother's side to submit those documents by January 1, 2009); however, the Board is bound by the applicable law and regulations as written.  See 38 U.S.C. § 7104 (c).  Notably, unlike the VA Secretary, the Board simply has no authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress").  Moreover, the Court has held that, since payment of government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995). 

In summary, the legal authority governing this claim is clear and specific, and the Board is bound by such authority.  As the authority pertaining to the appellant's claim of entitlement to accrued benefits, to include the matter of whether the appellant is entitled to exclusion of such unreimbursed medical expenses on an "accrued" basis, as well as the matters of the appellant's status as a child of the beneficiary and/or eligibility for reimbursement for payment of the debts and expenses of the last sickness and burial of the beneficiary, is dispositive, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER


Entitlement to accrued benefits is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


